DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities: there is insufficient antecedent basis for “the plurality of layers” of low and high refractive index materials. It is believed claim 13 should depend from claim 3, and has been interpreted in this manner.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US 4,322,130).
	Regarding claim 1, Ito discloses a reflecting element comprising: a first reflecting film to reflect light (Fig. 19A: Al layer); and a second reflecting film to increase a reflectivity of the first reflecting film, the second reflecting film including a layer of high-refractive-index material and a layer of low-refractive-index material with a refractive index lower than the layer of high-refractive- index material (Fig. 19A: ZrO2 & Al2O3 layers), wherein the layer of low-refractive-index material being a top layer of the second reflecting film has a thickness of 20 nm or less (Fig. 19A: 50Å Al2O3).  
	Regarding claim 2, Ito discloses in the second reflecting film, the layer of high-refractive-index material and the layer of low-refractive-index material are alternately stacked on a top of each other (see Fig. 19A).  
	Claim(s) 4 & 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US 4,322,130), as evidenced by RefractiveIndex.INFO (“Refractive Index of Al2O3” and “Refractive Index of ZrO2,” available at: https://refractiveindex.info/, accessed 11/2/2022).
	Regarding claim 4, Ito discloses the layer of low-refractive-index material has a refractive index of lower than 1.65, and the layer of high-refractive-index material has a refractive index of 1.65 or higher (see Fig. 19A in view of data from RefractiveIndex.INFO at 5µm: ZrO2 & Al2O3 satisfy this requirement).  
Regarding claim 6, Ito discloses the second reflecting film has a quarter-wave optical thickness of 0.1265 or more for light with a wavelength of 905 nm (see Ito Fig. 19A and RefractiveIndex.INFO data for 905 nm: 5 nm of Al2O3 having a refractive index of 1.75 at 905 nm, and 10 nm of ZrO2 having a refractive index of 2.12 corresponds with a total optical thickness of 29.95, which is  ~0.1324 QWOT at 905 nm).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Pedrotti et al. (Introduction to Optics, Second Edition, pp. 402-404, 1993).
	Ito and Pedrotti disclose multilayer reflective films. Therefore, they are analogous art.
Regarding claim 3, Ito neither teaches nor suggests the layer of high-refractive-index material includes a plurality of layers of high- refractive-index material, and the layer of low-refractive-index material includes a plurality of layers of low-refractive-index material, wherein in the second reflecting film, any layer is between two of the layers of high- refractive-index material or two of the layers of low-refractive-index material.  
	However, Pedrotti teaches that providing a plurality of alternating high-low index layers increases reflectivity (Table 19-2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflecting element of Ito such that the layer of high-refractive-index material includes a plurality of layers of high- refractive-index material, and the layer of low-refractive-index material includes a plurality of layers of low-refractive-index material, wherein in the second reflecting film, any layer is between two of the layers of high- refractive-index material or two of the layers of low-refractive-index material, as taught by Pedrotti, in order to increase reflectivity.
	Regarding claim 13, Ito and Pedrotti disclose each of the plurality of layers of high-refractive-index material has a constant thickness, and each of the plurality of layers of low-refractive-index material has a constant thickness (see Ito Fig. 19A: each layer has a constant thickness, i.e. is not wedge-shaped; alternatively, see Pedrotti Fig. 19-8: each low index layer has a same thickness, and each high index layer has a same thickness)
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ito.
Regarding claim 5, Ito neither teaches nor suggests the second reflecting film as a whole has a reflectivity of 99.2% or higher.  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of optimizing the reflectivity of the second reflecting film includes improving the reflectivity of the reflecting element.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflecting element of Ito such that the second reflecting film as a whole has a reflectivity of 99.2% or higher, in order to improve the reflectivity of the reflecting element.
Claim(s) 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Schatz et al. (US 2018/0314056 A1, previously cited).
Ito and Schatz disclose reflectors. Therefore, they are analogous art.
Regarding claim 7, Ito neither teaches nor suggests a light deflector comprising: the reflecting element according to claim 1, and a movable device configured to move the reflecting element to scan with the light reflected by the reflecting element.  
However, Schatz discloses a light deflector comprising a reflecting element (Fig. 1a: 10 – micromirror), and a movable device configured to move the reflecting element to scan with the light reflected by the reflecting element (see Fig. 1a & para [0035]). Among the benefits of this modification includes improving reflectivity of a scanning optical element.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflecting element of Ito by providing a light deflector including a movable device configured to move the reflecting element to scan with the light reflected by the reflecting element, as taught by Schatz, in order to achieve enhanced reflectivity in a scanning optical element.
Regarding claims 8-12, Ito and Schatz disclose an image projection device, optical writing device, object recognition device, mobile object or head-mounted display comprising the light deflecting device according to claim 7 (see rejection of claim 7; the above preambles are not given patentable weight because they are not seen to be “’necessary to give life, meaning, and vitality’ to the claim.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999), cited in MPEP 2111.02).
Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/            Primary Examiner, Art Unit 2872